Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicant’s amendments to claims 1-2, 4-9, and 14-15.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carl J. Prinzler (US-1815584-A), hereinafter Prinzler

Regarding claim 25,
 A method of assembling an exit device (fig. 1; latching lock and panic bar) comprising a latch control assembly (figs. 1 and 4; base 20 and face plate 29 and all of the movable mechanism mounted on base 20) and a first transmission (40), the method comprising: engaging a first movable component (52) of the latch control assembly with the first transmission via a first lift finger (55), wherein engaging the first movable component with the first transmission comprises biasing, by a first spring (56), the first lift finger from a first disengaged position (fig. 6; sliding actuator 55 at its lower position) in which the first lift finger is disengaged from the first transmission to a first engaged position (fig. 8, sliding actuator 55 in its upper position) in which the first lift finger is engaged with the first transmission; and with the first lift finger in the engaged position, securing the first lift finger to the first movable component (fig. 8; the first lift finger / slide 55 presses onto the first movable component/shoulder 52).

Regarding claim 26, 
The method of claim 25, further comprising: engaging a second movable component (34) of the latch control assembly with a second transmission (92) via a second lift finger (32), wherein engaging the second movable component with the second transmission comprises biasing, by a second spring (35), the second lift finger from a second disengaged position (fig. 6; spring 35 is not compressed and rod 32 keeps latch 26 extending out of housing 28) in which the second lift finger is disengaged from the second transmission to a second engaged position (fig. 8; spring 35 is compressed and rod 32 retracts latch 26 into housing 28) in which the second lift finger is engaged with the second transmission; and with the second lift finger in the engaged position, securing the second lift finger to the second movable component (figs. 6 and 8; the second transmission /lever 92 pulls the second movable component/ head 34 that is secured to the second lift finger /rod 32 which in turn is biased by spring 35 to pull head 34 back into the second disengaged position) 

Regarding claim 27, 
The method of claim 25, further comprising: engaging a removable fixture (37) with the first transmission (40) and a housing (20 and 29 collectively) to thereby retain the first transmission in a predetermined position (fig. 4 and 6; a position when the latchbolt 26 is fully extended out from housing 28) relative to the housing.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention set forth in claim 1, 14, and 16. Accordingly, claims 1, 14, and 16 are allowed. The dependent claims (2-13, 23-24, and 28), (15, 18-20, 22, and 29) and (17, 21, and 30) are allowed due to depending on the allowable independent claims 1, 14, and 16 respectively.

In regards to the amended independent claims 1, and 14
The prior art made of record, including VON DUPRIN-Installation Instructions 98 / 9949 and CS98 / 9949 (2014) and Von Duprin 98_9949 Installation Instructions-Sold Prior to 8-10-16 (23970734), teach a latch control of an exit device that includes most of the claimed structural limitations and most of the claimed structural interaction among the claimed limitations, including the structural limitation a first spring in the form of a spring clip, a first lift finger, and a first transmission. But the prior art of record, including VON DUPRIN-Installation Instructions 98 / 9949 and CS98 / 9949 (2014) and Von Duprin 98_9949 Installation Instructions-Sold Prior to 8-10-16 (23970734), fail teach or fairly suggest the structural interactions among the claimed limitations, and as follows:
“the first spring biases the first lift finger into engagement with the first transmission” as claimed in the independent claim 1.
“a coil spring” is not taught and its claimed structural interaction “a first spring urging the first lift finger into contact with the first transmission, wherein the first spring is a first coil spring” as claimed in the independent claim 14.
Additionally, the prior art made of record, including David M. Schacht (US-8146961-B2), teaches a latch control of an exit device with a coil spring that is slid onto a cylindrical shaft and compressed in a moving bracket. Furthermore, the prior art, including Lin Ching Tien (US-8424928-B2), teaches of a door handle that uses spring biasing members of coil shapes which are fitted onto shaft ends of sliding members and compressed between the moving members and a receptacle. Moreover, the prior art, including Alfred E. Floyd et al. (US-3811717-A), teaches a fire door lock with coil springs that are slid onto cylindrical shafts and are compressed between moving and stationary components. Additionally, the prior art, including Chun-Meng Shen (US-7748757-B2, Kun H. Kim (US-4601499-A), and Chung-Liang Lin (US-9140032-B2), teach a first and a second spring clip, a first and second lift finger that transfer the movement of the first and second moving blocks to a first and second latch bolt actuators. But the prior art, including David M. Schacht (US-8146961-B2), Lin Ching Tien (US-8424928-B2), Alfred E. Floyd et al. (US-3811717-A), Chun-Meng Shen (US-7748757-B2, Kun H. Kim (US-4601499-A), and Chung-Liang Lin (US-9140032-B2), fail to teach or fairly suggest the claimed structural interactions among the claimed limitations, and as follows:
“the first spring biases the first lift finger into engagement with the first transmission” as claimed in the independent claim 1.
the limitation “a coil spring” is not taught and its claimed structural interaction “a first spring urging the first lift finger into contact with the first transmission, wherein the first spring is a first coil spring” as claimed in the independent claim 14.

Furthermore, the examiner can find no motivation to modify the first spring / spring clip, the first lift finger, the first transmission, the coil spring, the first and second lift finger, and the first and a second spring clip as taught by the prior art, including VON DUPRIN-Installation Instructions 98 / 9949 and CS98 / 9949 (2014) and Von Duprin 98_9949 Installation Instructions-Sold Prior to 8-10-16 (23970734), David M. Schacht (US-8146961-B2), Lin Ching Tien (US-8424928-B2), and Alfred E. Floyd et al. (US-3811717-A), Chun-Meng Shen (US-7748757-B2, Kun H. Kim (US-4601499-A), and Chung-Liang Lin (US-9140032-B2), to meet the claimed structural interactions “the first spring biases the first lift finger into engagement with the first transmission” as claimed in the independent claim 1 of the instant application, “a coil spring” and its claimed structural interaction “a first spring urging the first lift finger into contact with the first transmission, wherein the first spring is a first coil spring” as claimed in the independent claim 14 of the instant application, and without employing improper hindsight reasoning and without destroying the intended structure and operation of their device.

Claims (2-13, 23-24, and 28) and (15, 18-20, 22, and 29) are allowed due to depending on the allowable independent claims 1 and 14 respectively.

In regards to the independent claim 16, 
Although the prior art made of record, including VON DUPRIN-Installation Instructions 98 / 9949 and CS98 / 9949 (2014) and Von Duprin 98_9949 Installation Instructions-Sold Prior to 8-10-16 (23970734), teach a latch control of an exit device that includes most of the claimed structural limitations and most of the claimed structural interaction among the claimed limitations, including the structural limitation a first spring in the form of a spring clip, a first lift finger, and a first transmission. But the prior art of record, including VON DUPRIN-Installation Instructions 98 / 9949 and CS98 / 9949 (2014) and Von Duprin 98_9949 Installation Instructions-Sold Prior to 8-10-16 (23970734), fail teach or fairly suggest the claimed structural interaction “a first spring urging the first lift finger into contact with the first transmission”, nor does the prior teach or fairly suggest the structural limitations “a second spring”, “a second lift finger” and “a second transmission” and their structural interaction “a second spring urging the second lift finger into contact with the second transmission” as claimed in the independent claim 16. 

Additionally, the prior art made of record, including David M. Schacht (US-8146961-B2), teaches a latch control of an exit device with a coil spring that is slid onto a cylindrical shaft and compressed in a moving bracket. Furthermore, the prior art, including Lin Ching Tien (US-8424928-B2), teaches of a door handle that uses spring biasing members of coil shapes which are fitted onto shaft ends of sliding members and compressed between the moving members and a receptacle. Moreover, the prior art, including Alfred E. Floyd et al. (US-3811717-A), teaches a fire door lock with coil springs that are slid onto cylindrical shafts and are compressed between moving and stationary components. Additionally, the prior art, including Chun-Meng Shen (US-7748757-B2, Kun H. Kim (US-4601499-A), and Chung-Liang Lin (US-9140032-B2), teach a first and a second spring clip, a first and second lift finger that transfer the movement of the first and second moving blocks to a first and second latch bolt actuators.

But, the prior art, VON DUPRIN-Installation Instructions 98 / 9949 and CS98 / 9949 (2014) and Von Duprin 98_9949 Installation Instructions-Sold Prior to 8-10-16 (23970734), David M. Schacht (US-8146961-B2), Lin Ching Tien (US-8424928-B2), Alfred E. Floyd et al. (US-3811717-A), Chun-Meng Shen (US-7748757-B2, Kun H. Kim (US-4601499-A), and Chung-Liang Lin (US-9140032-B2), fail to teach the claimed limitation “a second transmission” and the claimed structural interactions “a first spring urging the first lift finger into contact with the first transmission” and “a second spring urging the second lift finger into contact with the second transmission” as claimed in the independent claim 16. 

The examiner can find no motivation to modify the first spring / spring clip, the first lift finger, the first transmission, the coil spring, the first and second lift finger, and the first and a second spring clip as taught by the prior art, including VON DUPRIN-Installation Instructions 98 / 9949 and CS98 / 9949 (2014) and Von Duprin 98_9949 Installation Instructions-Sold Prior to 8-10-16 (23970734), David M. Schacht (US-8146961-B2), Lin Ching Tien (US-8424928-B2), and Alfred E. Floyd et al. (US-3811717-A), Chun-Meng Shen (US-7748757-B2, Kun H. Kim (US-4601499-A), and Chung-Liang Lin (US-9140032-B2), to meet the claimed structural interactions “a first spring urging the first lift finger into contact with the first transmission” and “second spring urging the second lift finger into contact with the second transmission” as described in the disclosed figures and written description and as claimed in the independent claim 16, without employing improper hindsight reasoning and without destroying the intended structure and operation of their device.

Claims 17, 21, and 30 are allowed due to depending on the allowable independent claims 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892, as follows:
Chanel Frederic (FR-2861789-A1) teaches of a multipoint anti-panic lock for an emergency exit door. The system includes remote latches, connecting rods, horizontal push-bar assembly, and a latch control assembly. The invention can be installed on a right opening door as well as on a left opening door.
Richard B. Cohrs (US-4741563-A) teaches a multipoint panic-type exit device. The system includes remote latch systems, a horizontal push-bar assembly, and a latch control assembly. The invention aims to standardize the components of the multipoint exit device by introducing a universal center case sub-assembly.
Ching-Tien Lin (US-7641244-B2) teaches a fire door lock system that enables a three-directional locking of a door.
Aaron P. McKibben (US-20190352937-A1) teaches an exit device coordination mechanism including a pushbar, a latch mechanism, a remote latching assembly, and a coordination mechanism. The latch mechanism includes two lift fingers that engage with the connection assembly to connect the latch control assembly to the remote latching assembly.  The invention offers a surface mounted remote latching mechanism that is able to selectively prevent the extension of the bottom bolt while maintain structural integrity of the door.
Sushanth Anand Rao Kondi (US-20190316383-A1) teaches a center slide assembly for a multi-point exit device including upper and lower spool assemblies moved by the displacement of the upper and lower fingers in response to the pulling forces generated by the pushbar. The invention introduces a center slide assembly to control the displacement of the latch mechanism including a top and bottom latch mechanism.
Gerald E. Mader (US-5520427-A) teaches a single or a double door lever assembly that resist vandalism and breakage including a lever handle, a bushing, a cam,  a slider, a lift arm,  an angle block, a lift arm extension, a reset spring, a spring wedge, a plunger, and an override helical spring where the lift arm is attached to and moves components of the door latch assembly including vertical rods that operate retraction or extension of the door latch assembly. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAL SAIF/Examiner, Art Unit 3675         
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675